DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 6, 7, 13, 15, and 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding claim 4, 6, 13, and 15, the parent claim requires wherein the thermal deformable material directly contacts the outer wall of the lens barrel 10and the inner wall of the holder, no space is between the thermal deformable material and the outer wall of the lens barrel, and no space is between the thermal deformable material and the inner wall of the holder. The instant claim places a condition on the distance between the material and an incident lens of the assembly. However, if the material must contact the wall, and no space is left therebetween (see Applicant’s Fig. 3), then it is indefinite to one of ordinary skill in the art how to measure this distance.
	Regarding claim 7 and 16, if the cross-section can be any shape, then the claim fails to further limit the parent claim such that the scope is indefinite to one of ordinary skill in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20080084619 A1).
Regarding claim 1, Lee teaches two embodiments of a camera module (Figs. 3 and 6), comprising: 
a lens assembly including at least one lens (L) and a lens barrel (10a, 110), wherein the lens barrel includes a wall surrounding a central axis (B) of the lens assembly to define a receiving chamber (Figs. 3 and 6, in which the lenses L are mounted), and the lens is disposed in the receiving chamber (Figs. 3 and 6); 
a holder (10b, 120) surrounding the lens barrel (10a, 110) and supporting the lens assembly (Figs. 3 and 6); and
a thermal deformable material (Fig. 3A, 9, or Figs. 7 and 8, the material joint) disposed between an outer wall of the lens barrel and an inner wall of the holder (either bonding material 9, or, as in Fig. 7 showing the thermal deformation of the resin of the barrel and holder itself)
wherein the thermal deformable directly contacts the outer wall of the lens barrel 10and the inner wall of the holder (Fig. 3A and ¶14, or, Figs. 7 and 8), no space is between the thermal deformable Fig. 3A or Figs. 7 and 8), and no space is between the thermal deformable material and the inner wall of the holder (Fig. 3A or Figs. 7 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20080084619 A1) in view of Yang (US 20170176706 A1).
Regarding claim 2, Lee teaches the camera module as claimed in claim 1, but does not explicitly show further comprising glue fixing the holder and the lens assembly.
Yang explicitly shows further comprising glue fixing the holder and the lens assembly (¶7, Fig. 1, glue adhesion of barrel and base [holder]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have glued the barrel of Lee to the holder of Lee and thereby achieved a predictably more secure adhesion.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Polymeren1.
Regarding claim 3, Lee teaches the camera module as claimed in claim 1, and explicitly shows that the fused resin is fused between 150 and 300 degrees. Polymeren provides resins that melt in this range, including polyethylene terephthalate (p. 17-18, melts past 255 deg C). Choice of suitable materials recognized in the prior art is prima facie obvious before the effective filing date of the claimed invention. See MPEP 2144.07. 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above.
Regarding claim 4-6, Lee teaches the camera module as claimed in claim 1, but as best understood does not explicitly show wherein a distance from the thermal deformable material to an incident end of the lens assembly is defined by the claimed formula. However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Lee’s Figures 3 and 6 are substantially similar to Applicant’s Figure 3, including the gapless provision of a bonding material between the barrel and holder, as detailed above. Benefit of optimizing the claimed distance includes maximizing the security of the lens barrel in the holder while minimizing the cost and time of manufacture. Absent any criticality of the claimed dimensions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of bonding by Lee and thereby satisfied the claimed range.
Regarding claim 7, Lee teaches the camera module as claimed in claim 1, and further discloses wherein a cross-section of the lens barrel is a circle, a square, a rectangular, or an irregular shape (e.g. Fig. 1, 3A).
Regarding claim 8, Lee teaches the camera module as claimed in claim 1, and further discloses wherein the thermal deformable material is formed into a sleeve or in a tube shape (Fig. 3A, the rotational and uniform addition of the thermally deformable material 9 forming a sleeve or tube).
Regarding claim 9, Lee teaches a portable device comprising the camera module as claimed in claim 1 (¶5).

Allowable Subject Matter
Claims 10-12, 14, 17 are allowed.
the best prior art when taken alone or in combination does not teach or fairly suggest a step 20 of heating the thermal deformable material, such that the thermal deformable material shrinks and wraps around the lens barrel, and directly contacts the lens barrel; and a step 30 of inserting the lens barrel into a cavity of a holder, wherein after the step 20 of heating the thermal deformable material, the thermal 15deformable material directly contacts the outer wall of the lens barrel, and no space is between the thermal deformable material and the outer wall of the lens barrel; and after the step 30 of inserting the lens barrel into the cavity of the holder, the thermal deformable material directly contacts an inner wall of the holder, and no space is between the thermal deformable material and the inner wall of the holder in such a way that a rejection under 35 U.S.C. 102 or 103 would have been proper.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 13, 15, 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872                                                                                                                                                                                         





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Van der Vegt, A.K. Polymeren: Van keten tot kunststof. Delft University Press. 1991 http://resolver.tudelft.nl/uuid:9baea5ac-cfe9-409e-8037-da83dac7ee0a